McCLENDON, J.,
concurring.
1(While I may agree with the trial court’s interpretation of the evidence, in light of the rigorous standard in reviewing a JNOV, I am constrained to find that the JNOV was improperly granted. Further, with regard to the.motion for new trial, based on the totality of the evidence presented, I am unable to' conclude that the jury’s verdict was not supported by any fair interpretation of the evidence. Therefore, I must respectfully concur.
HIGGINBOTHAM, J., dissents and assigns written reasons.